Exhibit 10.1


FORM OF INDEPENDENT DIRECTOR AGREEMENT


THIS INDEPENDENT DIRECTOR AGREEMENT (the “Agreement”) is made as of the _____
day of July, 2010 and is by and between Bohai Pharmaceuticals Group, Inc., a
Nevada corporation (the “Company”), and _________(the “Director”).


WHEREAS, the Board of Directors of the Company (the “Board of Directors”)
desires to appoint the Director to perform the duties of an “independent”
director (within the meaning of the rules of the U.S. Securities and Exchange
Commission (the “SEC”)), and the Director desires to be so appointed for such
position and to perform the duties required of such position in accordance with
the terms and conditions of this Agreement.


NOW, THEREFORE, in consideration for the above recited promises and the mutual
promises, agreements and covenants of the Company and the Director contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Director hereby agree as follows:


1.           DUTIES.  The Company requires that the Director be available to
perform the duties of an independent director customarily related to this
function as may be determined and assigned by the Board of Directors of the
Company and as may be required by the Company’s constituent instruments,
including its certificate or articles of incorporation, bylaws and its corporate
governance and board committee charters, each as amended or modified from time
to time, and by applicable law, including, without limitation, the Nevada
Revised Statutes (the “NRS”) and the rules and regulations of the SEC and any
exchange or quotation system on which the Company’s securities may be traded
from time to time.  The Director agrees to devote as much time as is necessary
to perform completely the duties as an independent director of the Company,
including duties as a member of the Audit Committee and such other committees as
the Director may hereafter be appointed to.  The Director will perform such
duties described herein in accordance with the general fiduciary duty of
directors arising under the NRS.


2.           TERM.


(a)           Except as provided for in Section 2(b), the term of this Agreement
shall commence as of the date of the Director’s appointment by the Board of
Directors of the Company and shall continue until the expiration of the
Director’s term or his death, incapacity, removal or resignation.


(b)           It is acknowledged and agreed that the Director shall serve for an
initial period ending on three months after date first written above, (the
“Initial Period”).  At any time prior to the conclusion of the Initial Period,
the Chairman of the Board of Directors may, on behalf of the Company and in his
discretion, request that the Director tender his resignation from the Board of
Directors, effective immediately, and if so requested, the Director shall offer
such resignation immediately.  If the Director’s service on the Board of
Directors is terminated in accordance with this Section 2(b), the Director shall
forfeit his rights hereunder to receive any compensation from the Company and
this Agreement shall terminate (expect for those provisions which expressly
survive termination).

 
1

--------------------------------------------------------------------------------

 
 
3.           COMPENSATION.  For all services to be rendered by the Director in
any capacity hereunder, the Company agrees to: (i) pay the Director a cash fee
of $[    ] per annum with the first year’s payment due quarterly in arrears on
the last day of each fiscal quarter of the Company (i.e., March 31, June 30,
September 30 and December 31) commencing September 30, 2010, and (ii) following
the conclusion of the Initial Period, and provided this Agreement is not
terminated pursuant to the Section 2(b), issue to the Director a 5 year
non-qualified option to purchase [    ] shares of resticted common stock of the
Company at a price equal to $[    ] per share, which option shall contain a
cashless exercise feature.  Such fee and any other compensation of the Director
may be adjusted from time to time as agreed by the parties or as determined by
the Compensation or other similar committee of the Board of Directors.


4.           EXPENSES.  In addition to the compensation provided in paragraph 3
hereof, the Company will reimburse the Director for pre-approved reasonable
business related expenses incurred in good faith in the performance of the
Director’s duties for the Company, including, without limitation, the cost of
round trip business class airfare to China from the United States and back at
least one time per year for an in person board meeting.  Such payments shall be
made by the Company upon submission by the Director of a signed statement
itemizing the expenses incurred.  Such statement shall be accompanied by
sufficient documentary matter to support the expenditures.


5.           CONFIDENTIALITY.  The Company and the Director each acknowledge
that, in order for the intents and purposes of this Agreement to be
accomplished, the Director shall necessarily be obtaining access to certain
confidential information concerning the Company and its affairs, including, but
not limited to, business methods, information systems, financial data and
strategic plans which are unique assets of the Company (as further defined
below, the “Confidential Information”) and that the communication of such
Confidential Information to third parties could irreparably injure the Company
and its business.  Accordingly, Director agrees that, during his association
with the Company and thereafter, he will treat and safeguard as confidential and
secret all Confidential Information received by him at any time and that,
without the prior written consent of the Company, he will not disclose or reveal
any of the Confidential Information to any third party whatsoever or use the
same in any manner except in connection with the business of the Company and in
any event in no way harmful to or competitive with the Company or its
business.  For purposes of this Agreement, “Confidential Information” means any
information not generally known to the public or recognized as standard industry
practice, any trade secrets, know-how, development, manufacturing, marketing and
distribution plans and information, inventions, formulas, methods or processes,
whether or not patented or patentable, pricing policies and records of the
Company (and such other information normally understood to be confidential or
otherwise designated as such in writing by the Company), all of which Director
expressly acknowledges and agrees shall be confidential and proprietary
information belonging to the Company.  Upon termination of his association with
the Company, Director shall return to the Company all documents and papers
relating to the Company, including any Confidential Information, together with
any copies thereof, or certify that he has destroyed all such documents and
papers.  Furthermore, Director recognizes that the Company has received and in
the future will receive confidential or proprietary information from third
parties subject to a duty on the Company’s part to maintain the confidentiality
of such information and, in some cases, to use it only for certain limited
purposes.  Director agrees that Director owes the Company and such third
parties, both during the term of Directors association with the Company and
thereafter, a duty to hold all such confidential or proprietary information in
the strictest confidence and not to, except as is consistent with the Company’s
agreement with the third party, disclose it to any person or entity or use it
for the benefit of anyone other than the Company or such third party, unless
expressly authorized to act otherwise by an officer of the Company.  Director
agrees that his obligations under this Section 5 are necessary and reasonable in
order to protect the Company and its business, and expressly agrees that
monetary damages would be inadequate to compensate the Company for any breach of
this Section 5.  Accordingly, Director agrees and acknowledges that any such
violation or threatened violation will cause irreparable injury to the Company
and that, in addition to any other remedies that may be available, in law, in
equity or otherwise, the Company shall be entitled to seek injunctive relief
against the threatened breach of this Agreement or the continuation of any such
breach, without the necessity of proving actual damages and without the
necessity of posting bond or other security.

 
2

--------------------------------------------------------------------------------

 
 
6.           TERMINATION.  With or without cause, the Company and the Director
may each terminate this Agreement at any time upon thirty (30) days written
notice, and, provided that such termination is following the Initial Period, the
Company shall be obligated to pay to the Director the compensation and expenses
due up to the date of the termination.  Nothing contained herein or omitted
herefrom shall prevent the shareholders of the Company from removing the
Director with immediate effect at any time for any reason.


7.           INDEMNIFICATION; INSURANCE.


(a)           The Company shall indemnify, defend and hold harmless the
Director, to the full extent allowed by the law of the State of Nevada, and as
provided by, or granted pursuant to, any charter provision, bylaw provision,
agreement (including, without limitation, the Indemnification Agreement executed
herewith), vote of stockholders or disinterested directors or otherwise, both as
to action in the Director’s official capacity and as to action in another
capacity relating to the Company’s business while holding such office.  The
Company and the Director are executing an indemnification agreement in the form
attached hereto as Exhibit A.


(b)           During the term of this Agreement the Company shall at all times
obtain and maintain a policy or policies of director and officer liability
insurance, in an amount not less than $3,000,000, of which the Independent
Director will be named as an insured, providing the Independent Director with
coverage for all amounts and expenses arising in any way as a result of
Independent Director’s service or appointment as a director of the Company. The
Company shall promptly (and in any event within 2 business days) notify the
Independent Director of any lapse in coverage under such policy or policies or
any material change or modification to such policy or policies. It being agreed
that the Company shall use commercially reasonable efforts to increase such
coverage to $5,000,000 if: (i) the Company lists on a national exchange or (ii)
the Company raises material capital with third parties through the issuance of
securities

 
3

--------------------------------------------------------------------------------

 



8.           AMENDMENTS; WAIVERS.  No provision of this Agreement may be waived
or amended except in a written instrument signed, in the case of an amendment,
by the Company and the Director or, in the case of a waiver, by the party
against whom enforcement of any such waiver is sought.  No waiver of any breach
with respect to any provision, condition or requirement of this Agreement shall
be deemed to be a continuing waiver in the future or a waiver of any subsequent
breach or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right.


9.           NOTICES.  All notices, requests, demands and other communications
provided in connection with this Agreement shall be in writing and shall be
deemed to have been duly given at the time when hand delivered, delivered by
express courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided on the
signature page hereto or such other contact information as the parties may have
duly provided by notice.


10.        GOVERNING LAW.  This Agreement shall be interpreted in accordance
with, and the rights of the parties hereto shall be determined by, the laws of
the State of Nevada without reference to that state’s conflicts of laws
principles.


11.        ASSIGNMENT.  The rights and benefits of the Company under this
Agreement shall be transferable, and all the covenants and agreements hereunder
shall inure to the benefit of, and be enforceable by or against, its successors
and assigns.  The duties and obligations of the Director under this Agreement
are personal and therefore the Director may not assign any right or duty under
this Agreement without the prior written consent of the Company.


12.        MISCELLANEOUS.  If any provision of this Agreement shall be declared
invalid or illegal, for any reason whatsoever, then, notwithstanding such
invalidity or illegality, the remaining terms and provisions of the this
Agreement shall remain in full force and effect in the same manner as if the
invalid or illegal provision had not been contained herein.


13.        HEADINGS; CONSTRUCTION.  The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.  The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.


14.        NO THIRD-PARTY BENEFICIARIES.  This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other person or entity.


15.        SEVERABILITY.  If any provision of this Agreement is held to be
invalid or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 
4

--------------------------------------------------------------------------------

 
 
16.        ENTIRE AGREEMENT.  Subject to the provisions of the NRS and the
Company’s articles of association and bylaws, this Agreement and the exhibit
hereto sets forth the entire agreement of the parties with respect to its
subject matter and supersedes all prior agreements, promises, covenants,
arrangements, communications, representations or warranties, whether oral or
written, by any officer, employee or representative of any party to this
Agreement with respect to such subject matter.


17.        COUNTERPARTS. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one
instrument.  Execution and delivery of this Agreement by facsimile or other
electronic signature is legal, valid and binding for all purposes.


[Signature Page Follows]


 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Independent Director
Agreement to be duly executed and signed as of the day and year first above
written.


BOHAI PHARMACEUTICALS GROUP, INC.
 
By:
 
 
Name: Hongwei Qu
 
Title: President and CEO
 
Contact Information:
c/o Yantai Bohai Pharmaceuticals Group Co. Ltd.
No. 9 Daxin Road, Zhifu District
Yantai, Shandong Province, China
Attention: Hongwei Qu
Fax Number: +86-0535-6763559
 
Independent Director
 
 
Name:
Contact Information:
 
 
 
 

 
[Signature Page to Independent Director Agreement]

 

--------------------------------------------------------------------------------

 

INDEMNIFICATION AGREEMENT


This INDEMNIFICATION AGREEMENT is made as of the _____ day of July, 2010 and is
by and between Bohai Pharmaceuticals Group Inc., a Nevada corporation (the
“Company”), and [                 ] (hereinafter referred to as the
“Indemnitee”).


WHEREAS, Section 78.7502 of the Nevada Revised Statutes and the Bylaws of the
Company empower the Company to indemnify its officers and directors and do not,
by themselves, limit the extent to which the Company may indemnify persons
serving as its officers and directors;


WHEREAS, the Indemnitee has agreed to serve as an independent director of the
Company, provided, and on the expressed condition, that he is furnished with the
indemnification provided for herein;


WHEREAS, the Company believes that the interest of the Company and its current
and future shareholders would be best served by a combination of: (i) such
director and officer liability insurance as the Company may obtain pursuant to
the Company’s obligations hereunder and (ii) a contract with Indemnitee to
indemnify him to the fullest extent permitted by law (as in effect on the date
hereof, or, to the extent any amendment may expand such permitted
indemnification, as hereafter in effect) against personal liability for actions
taken in the performance of his duties to the Company; and


WHEREAS, the Company and the Indemnitee desire to enter into this Agreement in
order to satisfy the foregoing premises.

 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration for the above recited promises and the mutual
promises, agreements and covenants of the Company and the Indemnitee contained
herein, the adequacy and sufficiency of which are hereby acknowledged, the
Company and the Indemnitee hereby agree as follows:


1.           CERTAIN DEFINITIONS. In addition to the other capitalized terms
defined herein, the following capitalized terms shall have the following
meanings:


(a)           “Expenses” means, for the purposes of this Agreement, all direct
and indirect costs of any type or nature whatsoever (including, without
limitation, any reasonable and customary fees and expenses of Indemnitee’s
counsel, accountants and other experts and other reasonable and customary
out-of-pocket costs) actually and reasonably incurred by the Indemnitee in
connection with the investigation, preparation, defense or appeal of a
Proceeding; provided, however, that Expenses shall not include judgments, fines,
penalties or amounts paid in settlement of a Proceeding.


(b)           “Proceeding” means, for the purposes of this Agreement, any
threatened, pending or completed action or proceeding, whether civil, criminal,
administrative or investigative (including an action brought by or in the right
of the Company) in which Indemnitee may be or may have been involved as a party
or otherwise, by reason of the fact that Indemnitee is or was a director of the
Company, by reason of any action taken by him or of any inaction on his part
while acting as such director or by reason of the fact that he is or was serving
at the request of the Company as a director, officer, employee or agent of
another foreign or domestic corporation, partnership, joint venture, trust or
other enterprise, or was a director or officer of the foreign or domestic
corporation which was a predecessor corporation to the Company or of another
enterprise at the request of such predecessor corporation, whether or not he is
serving in such capacity at the time any liability or expense is incurred for
which indemnification or reimbursement can be provided under this Agreement.


2.           INDEMNIFICATION.


(a)           THIRD PARTY PROCEEDINGS.  The Company shall indemnify Indemnitee
against Expenses, judgments, fines, penalties or amounts paid in settlement (if
the settlement is approved in advance by the Company) actually and reasonably
incurred by Indemnitee in connection with a Proceeding (other than a Proceeding
by or in the right of the Company) if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in the best interests of the
Company, and, with respect to any criminal action or proceeding, had no
reasonable cause to believe Indemnitee’s conduct was unlawful.  The termination
of any Proceeding by judgment, order, settlement, conviction, or upon a plea of
NOLO CONTENDERE or its equivalent, shall not, of itself, create a presumption
that Indemnitee did not act in good faith and in a manner which Indemnitee
reasonably believed to be in the best interests of the Company, or, with respect
to any criminal Proceeding, had no reasonable cause to believe that Indemnitee’s
conduct was unlawful.


 

--------------------------------------------------------------------------------

 

 
(b)           PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY.  To the fullest
extent permitted by law, the Company shall indemnify Indemnitee against Expenses
and amounts paid in settlement, actually and reasonably incurred by Indemnitee
in connection with a Proceeding by or in the right of the Company to procure a
judgment in its favor if Indemnitee acted in good faith and in a manner
Indemnitee reasonably believed to be in the best interests of the Company and
its shareholders.  Notwithstanding the foregoing, no indemnification shall be
made in respect of any claim, issue or matter as to which Indemnitee shall have
been adjudged liable to the Company in the performance of Indemnitee’s duty to
the Company and its shareholders unless and only to the extent that the court in
which such action or proceeding is or was pending shall determine upon
application that, in view of all the circumstances of the case, Indemnitee is
fairly and reasonably entitled to indemnity for expenses and then only to the
extent that the court shall determine.


(c)           SCOPE.  Notwithstanding any other provision of this Agreement but
subject to Section 13(b) hereof, the Company shall indemnify the Indemnitee to
the fullest extent permitted by law, notwithstanding that such indemnification
is not specifically authorized by other provisions of this Agreement, the
Company’s Amended and Restated Articles of Incorporation, the Company’s Amended
and Restated Bylaws or by statute.


3.           LIMITATIONS ON INDEMNIFICATION. Any other provision herein to the
contrary notwithstanding, the Company shall not be obligated pursuant to the
terms of this Agreement:


(a)           EXCLUDED ACTS.  To indemnify Indemnitee for any acts or omissions
or transactions from which a director may not be relieved of liability under
applicable law;


(b)           EXCLUDED INDEMNIFICATION PAYMENTS.  To indemnify or advance
Expenses in violation of any prohibition or limitation on indemnification under
the statutes, regulations or rules promulgated by any state or federal
regulatory agency having jurisdiction over the Company.


(c)           CLAIMS INITIATED BY INDEMNITEE.  To indemnify or advance Expenses
to Indemnitee with respect to Proceedings or claims initiated or brought
voluntarily by Indemnitee and not by way of defense, except with respect to
proceedings brought to establish or enforce a right to indemnification under
this Agreement or any other statute or law or otherwise as required under
Section 78.7502 of the Nevada Revised Statutes, but such indemnification or
advancement of Expenses may be provided by the Company in specific cases if the
Board of Directors has approved the initiation or bringing of such suit;


(d)           LACK OF GOOD FAITH.  To indemnify Indemnitee for any Expenses
incurred by the Indemnitee with respect to any proceeding instituted by
Indemnitee to enforce or  interpret this Agreement, if a court of competent
jurisdiction determines that each of the material assertions made by the
Indemnitee in such proceeding was not made in good faith or was frivolous;


(e)           INSURED CLAIMS.  To indemnify Indemnitee for Expenses or
liabilities of any type whatsoever (including, but not limited to, judgments,
fines, ERISA excise taxes or penalties, and amounts paid in settlement) which
have been paid directly to or on behalf of Indemnitee by an insurance carrier
under a policy of directors’ and officers’ liability insurance maintained by the
Company or any other policy of insurance maintained by the Company or
Indemnitee;

 

--------------------------------------------------------------------------------

 


(f)           CLAIMS UNDER SECTION 16(b).  To indemnify Indemnitee for Expenses
and the payment of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 16(b) of the Securities Exchange Act of 1934,
as amended, or any similar successor statute.


4.           DETERMINATION OF RIGHT TO INDEMNIFICATION.  Upon receipt of a
written claim addressed to the Board of Directors for indemnification pursuant
to Section 2 hereof, the Company shall determine by any of the methods set forth
in Section 78.751 of the Nevada Revised Statutes whether Indemnitee has met the
applicable standards of conduct which makes it permissible under applicable law
to indemnify Indemnitee.  If a claim under Section 2 hereof is not paid in full
by the Company within ninety (90) days after such written claim has been
received by the Company, the Indemnitee may at any time thereafter bring suit
against the Company to recover the unpaid amount of the claim and, unless such
action is dismissed by the court as frivolous or brought in bad faith, the
Indemnitee shall be entitled to be paid also the expense of prosecuting such
claim.  The court in which such action is brought shall determine whether
Indemnitee or the Company shall have the burden of proof concerning whether
Indemnitee has or has not met the applicable standard of conduct.


5.           ADVANCEMENT AND REPAYMENT OF EXPENSES. Subject to Section 3 hereof,
the Expenses incurred by Indemnitee in defending and investigating any
Proceeding shall be paid by the Company in advance of the final disposition of
such Proceeding within 30 days after receiving from Indemnitee the copies of
invoices presented to Indemnitee for such Expenses, if Indemnitee shall provide
an undertaking to the Company to repay such amount to the extent it is
ultimately determined that Indemnitee is not entitled to indemnification.  In
determining whether or not to make an advance hereunder, the ability of
Indemnitee to repay shall not be a factor.  Notwithstanding the foregoing, in a
proceeding brought by the Company directly, in its own right (as distinguished
from an action bought derivatively or by any receiver or trustee), the Company
shall not be required to make the advances called for hereby if the Board of
Directors determines, in its sole discretion, that it does not appear that
Indemnitee has met the standards of conduct which make it permissible under
Applicable law to indemnify Indemnitee and the advancement of Expenses would not
be in the best interests of the Company and its shareholders.


6.           PARTIAL INDEMNIFICATION. If the Indemnitee is entitled under any
provision of this Agreement to indemnification or advancement by the Company of
some or a portion of any Expenses or liabilities of any type whatsoever
(including, but not limited to, judgments, fines, penalties, and amounts paid in
settlement) incurred by him in the investigation, defense, settlement or appeal
of a Proceeding, but is not entitled to indemnification or advancement of the
total amount thereof, the Company shall nevertheless indemnify or pay
advancements to the Indemnitee for the portion of such Expenses or liabilities
to which the Indemnitee is entitled.

 

--------------------------------------------------------------------------------

 


7.           NOTICE TO COMPANY BY INDEMNITEE. Indemnitee shall notify the
Company in writing of any matter with respect to which Indemnitee intends to
seek indemnification hereunder as soon as reasonably practicable following the
receipt by Indemnitee of written notice thereof; provided, however, that any
delay in so notifying the Company shall not constitute a waiver by Indemnitee of
her rights hereunder.  The written notification to the Company shall be
addressed to the Board of Directors and shall include a description of the
nature of the Proceeding and the facts underlying the Proceeding and be
accompanied by copies of any documents filed with the court in which the
Proceeding is pending.  In addition, Indemnitee shall give the Company such
information and cooperation as it may reasonably require and as shall be within
Indemnitee’s power.


8.           MAINTENANCE OF LIABILITY INSURANCE.


(a)           Subject to Section 3 hereof, the Company hereby agrees that so
long as Indemnitee shall continue to serve as a director or officer of the
Company and thereafter so long as Indemnitee shall be subject to any possible
Proceeding, the Company, subject to Section 8(b) below, shall use reasonable
commercial efforts to obtain and maintain in full force and effect directors’
and officers’ liability insurance (“D&O Insurance”) which provides Indemnitee
the same rights and benefits as are accorded to the most favorably insured of
the Company’s directors, if Indemnitee is a director; or of the Company’s
officers, if Indemnitee is not a director of the Company but is an officer.


(b)           Notwithstanding the foregoing, the Company shall have no
obligation to obtain or maintain D&O Insurance if the Company determines in good
faith that such insurance is not reasonably available, the premium costs for
such insurance are disproportionate to the amount of coverage provided, the
coverage provided by such insurance is limited by exclusions so as to provide an
insufficient benefit, or the Indemnitee is covered by similar insurance
maintained by a subsidiary or parent of the Company.


(c)           If, at the time of the receipt of a notice of a claim pursuant to
Section 7 hereof hereof, the Company has D&O Insurance in effect, the Company
shall give prompt notice of the commencement of such Proceeding to the insurers
in accordance with the procedures set forth in the respective policies.  The
Company shall thereafter take all necessary or desirable action to cause such
insurers to pay, on behalf of the Indemnitee, all amounts payable as a result of
such Proceeding in accordance with the terms of such policies.


9.           DEFENSE OF CLAIM. In the event that the Company shall be obligated
under Section 5 hereof to pay the Expenses of any Proceeding against Indemnitee,
the Company, if appropriate, shall be entitled to assume the defense of such
Proceeding, with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to Indemnitee of written notice of its
election to do so.  After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding,
provided that: (i) Indemnitee shall have the right to employ his counsel in any
such Proceeding at Indemnitee’s expense; and (ii) if (A) the employment of
counsel by Indemnitee has been previously authorized by the Company, or (B)
Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and the Indemnitee in the conduct of such defense
or (C) the Company shall not, in fact, have employed counsel to assume the
defense of such Proceeding, then the fees and expenses of Indemnitee’s counsel
shall be at the expense of the Company.

 

--------------------------------------------------------------------------------

 


10.         ATTORNEYS’ FEES. In the event that Indemnitee or the Company
institutes an action to enforce or interpret any terms of this Agreement, the
Company shall reimburse Indemnitee for all of the Indemnitee’s reasonable fees
and expenses in bringing and pursuing such action or defense, unless as part of
such action or defense, a court of competent jurisdiction determines that the
material assertions made by Indemnitee as a basis for such action or defense
were not made in good faith or were frivolous.


11.        CONTINUATION OF OBLIGATIONS. All agreements and obligations of the
Company contained herein shall continue during the period the Indemnitee is a
director or officer of the Company, or is or was serving at the request of the
Company as a director, officer, fiduciary, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise, and shall
continue thereafter so long as the Indemnitee shall be subject to any possible
proceeding by reason of the fact that Indemnitee served in any capacity referred
to herein.


12.        SUCCESSORS AND ASSIGNS. This Agreement establishes contract rights
that shall be binding upon, and shall inure to the benefit of, the successors,
assigns, heirs and legal representatives of the parties hereto.


13.         NON-EXCLUSIVITY.


(a)           The provisions for indemnification and advancement of expenses set
forth in this Agreement shall not be deemed to be exclusive of any other rights
that the Indemnitee may have under any provision of law, the Company’s Amended
Articles of Incorporation or Amended and Restated Bylaws, the vote of the
Company’s shareholders or disinterested directors, other agreements or
otherwise, both as to action in her official capacity and action in another
capacity while occupying her position as a director or officer of the Company.


(b)           In the event of any changes, after the date of this Agreement, in
any applicable law, statute, or rule which expand the right of a Nevada
corporation to indemnify its officers and directors, the Indemnitee’s rights and
the Company’s obligations under this Agreement shall be expanded to the full
extent permitted by such changes.  In the event of any changes in any applicable
law, statute or rule, which narrow the right of a Nevada corporation to
indemnify a director or officer, such changes, to the extent not otherwise
required by such law, statute or rule to be applied to this Agreement, shall
have no effect on this Agreement or the parties’ rights and obligations
hereunder.


14.         EFFECTIVENESS OF AGREEMENT. To the extent that the indemnification
permitted under the terms of certain provisions of this Agreement exceeds the
scope of the indemnification provided for in the Nevada Revised Statutes, such
provisions shall not be effective unless and until the Company’s Articles of
Incorporation authorize such additional rights of indemnification.  In all other
respects, the balance of this Agreement shall be effective as of the date set
forth on the first page and may apply to acts of omissions of Indemnitee which
occurred prior to such date if Indemnitee was an officer, director, employee or
other agent of the Company, or was serving at the request of the Company as a
director, officer, employee or agent of another corporation, partnership, joint
venture, trust or other enterprise, at the time such act or omission occurred.

 

--------------------------------------------------------------------------------

 


15.         SEVERABILITY. Nothing in this Agreement is intended to require or
shall be construed as requiring the Company to do or fail to do any act in
violation of applicable law.  The Company’s inability,  pursuant to court order,
to perform its obligations under this Agreement shall not constitute a breach of
this Agreement.  The provisions of this Agreement shall be severable as provided
in this Section 15.  If this Agreement or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify Indemnitee to the full extent permitted by
any applicable portion of this Agreement that shall not have been invalidated,
and the balance of this Agreement not so invalidated shall be enforceable in
accordance with its terms.


16.         GOVERNING LAW. This Agreement shall be interpreted and enforced in
accordance with the laws of the State of Nevada, without reference to its
conflict of law principals.  To the extent permitted by applicable law, the
parties hereby waive any provisions of law which render any provision of this
Agreement unenforceable in any respect.


17.         NOTICES. All notices, requests, demands and other communications
provided in connection with this Agreement shall be in writing and shall be
deemed to have been duly given at the time when hand delivered, delivered by
express courier, or sent by facsimile (with receipt confirmed by the sender’s
transmitting device) in accordance with the contact information provided on the
signature page hereto or such other contact information as the parties may have
duly provided by notice.


18.         MUTUAL ACKNOWLEDGMENT. Both the Company and Indemnitee acknowledge
that in certain instances, federal law or applicable public policy may prohibit
the Company from indemnifying its directors and officers under this Agreement or
otherwise.  Indemnitee understands and acknowledges that the Company has
undertaken or may be required in the future to undertake with the appropriate
state or federal regulatory agency to submit for approval any request for
indemnification, and has undertaken or may be required in the future to
undertake with the Securities and Exchange Commission to submit the question of
indemnification to a court in certain circumstances for a determination of the
Company’s right under public policy to indemnify Indemnitee.


19.         COUNTERPARTS. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one
instrument.  Facsimile execution and delivery of this Agreement is legal, valid
and binding for all purposes.


20.         AMENDMENT AND TERMINATION. No amendment, modification, termination
or cancellation of this Agreement shall be effective unless in writing signed by
both parties hereto.

 

--------------------------------------------------------------------------------

 


[Signature Page Follows]
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Indemnification
Agreement to be duly executed and signed as of the day and year first above
written.



 
BOHAI PHARMACEUTICALS GROUP, INC.
       
By: 
     
Name:  Hongwei Qu
   
Title:    President and CEO总裁
         
Contact Information:
   
c/o Yantai Bohai Pharmaceuticals Group Co. Ltd.
   
No. 9 Daxin Road, Zhifu District
   
Yantai, Shandong Province, China
   
Attention: Hongwei Qu
   
Fax Number: +86-0535-6763559
       
Director:
           

 

--------------------------------------------------------------------------------

